Case 0:19-cv-62826-RKA Document 11 Entered on FLSD Docket 02/03/2020 Page 1 of 1



                              UNITED STATES DISTRICT COURT
                              SOUTHERN DISTRICT OF FLORIDA

                                CASE NO. 19-62826-CIV-ALTMAN

  HANH DANH,

         Plaintiff,
  v.

  ANDREU, PALMA, LAVIN & SOLIS, PLLC,

        Defendant.
  _________________________________________/

                                                ORDER

         THIS MATTER comes before the Court upon a sua sponte review of the record. On

  January 8, 2020, the Court entered a Scheduling Order [ECF No. 10] that required the parties to

  select a mediator; to select a time, date, and place for mediation; and to file a joint proposed order

  scheduling mediation, no later than January 28, 2020. The parties have thus far not complied with

  the Court’s order. Accordingly, the Court hereby

         ORDERS AND ADJUDGES that, on or before February 5, 2020, the parties shall select

  a mediator—as well as a time, date, and place for mediation—and file a proposed order scheduling

  mediation with the Court. Failure to comply with this Order will result in appropriate sanctions,

  including dismissal without further notice.

         DONE AND ORDERED in Fort Lauderdale, Florida, this 31st day of January 2020.




                                                        _________________________________
                                                        ROY K. ALTMAN
                                                        UNITED STATES DISTRICT JUDGE

  cc:    counsel of record
